Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 12, 21 and 23-31 are currently pending. Claims 12, 21 and 23-31 has been amended by Applicants’ amendment filed 01-31-2022. Claims 3, 14 and 20 have been canceled by Applicants’ amendment filed 01-31-2022. No claims have been added by Applicants’ amendment filed 01-31-2022.

Applicant's election of Group II without traverse, claims 12-31, directed to methods of synthesizing biopolymers, in the reply filed on December 28, 2020 was previously acknowledged.

Claims 1-11 were previously withdrawn, and claims 27-31 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Please Note: In the claims filed 09-02-2021, instant claims 20 and 23-26 depended from canceled claims 18, such that these claims were not examined on the merits in the Office Action mailed October 29, 2021.
In the amendments to the claims filed 01-31-2022, instant claim 27 is directed to the method of claim 12, further comprising an additional step (e.g., synthesizing, splitting adding nucleotide monomers, polymerizing nucleotide monomers, and adding ammonium hydroxide), such that amended claims 27-31 recite a non-elected invention. Therefore, instant claims 27-31 have been withdrawn.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 12, 21 and 23-26 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Scott McBride on January 19, 2022, where the broadness of instant claim 12 was discussed; as well as, potential amendments to the claims that might assist in moving prosecution forward.

Priority
The present application filed August 10, 2020 is a CON of US Patent Application 16/130,901, filed September 13, 2018 (now abandoned); which is a CON of PCT/US2018/50306, filed September 10, 2018; which claims priority to US Provisional Patent Application 62/556,791, filed on September 11, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional Patent Application 62/556,791, filed September 11, 2017 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited September 10, 2018, the filing date of PCT/US2018/50306. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 12 of the instant application.

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) Applicant asserts that Figure 2C of ‘791 provisional disclosed component “270” which is a sequence comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence, otherwise referred to as an “80-mer sequence”, and a 20-mer targeting guide sequence is added to the 80-mer sequence to prepare an sgRNA labeled “274” as indicated at paragraph [0049] (Applicant Remarks, pg. 6, last partial paragraph).
Regarding (a), the Examiner notes that there is nothing in provisional application 62/556,791 including paragraph [0049] and Figure 2C, that indicates that 80-mer sequence 270 is a tracrRNA sequence, and/or that a tracrRNA is bound to a crRNA repeat sequence via a loop sequence. Figure 2C indicates that the 80-mer sequence is linked directly to different terminal oligonucleotides (See; Step 264) followed by cleavage of the sgRNA (See; Step 266). Thus, the priority date of September 10, 2018 is maintained.
 
Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 31, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 12 and 21 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending US Patent Application No. 17/021,616 17/021,616.

Claim Rejections - 35 USC § 102
The rejection of claims 12 and 21 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Liras et al. (US Patent No. 10851367, issued December 1, 2020; effective filing date November 9, 2016).
Liras et al. do not specifically exemplify the synthesizing sgRNAs.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
	Claim Interpretation: the terms “2'-O-thionocarbamate-protected adenine nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected uracil nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected cytosine nucleoside phosphoramidite”; and “2'-O-thionocarbamate-protected guanine nucleoside phosphoramidite” in claim 23 are interpreted to encompass all protecting groups comprising a 2’-O-thionocarbamate; and all modified and/or unmodified thionocarbamate-protected A, C, U and G nucleoside phosphoramidites
The terms “adenine deoxyribonucleoside phosphoramidite”; “thymine deoxyribonucleoside phosphoramidite”; “cytosine deoxyribonucleoside phosphoramidite”; and “guanine deoxyribonucleoside phosphoramidite” in claim 24 are interpreted to encompass all A, T, C, and G modified and/or unmodified deoxyribonucleoside phosphoramidite compounds.

Double Patenting
	The rejection of claims 12 and 21 is maintained, and claims 23-26 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10814300 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed January 31, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) the claims of US10814300 recite a generic method, while the presently claimed methods recite specific steps that utilize specific components to synthesize a plurality of sgRNAs (Applicant Remarks, pg. 14, second full paragraph).
	Regarding (a), the Examiner notes that the broadly recited claims of US10814300 (e.g., providing a production system; controlling reagent addition; synthesizing a biopolymer on a solid support using reagents; and analyzing quality control data (claim 1); the biopolymer comprises RNA (claim 3); wherein synthesizing comprising sequential addition of nucleotides (claim 6); and reagents comprise amidite reagents (claim 7)) encompasses the specific components and the specific steps as recited in instant Application 16/989,595. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12 and 21 is maintained, and claims 23-26 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter 
which applicant regards as the invention.
Claims 12 and 25 are indefinite for the recitation of the term “the fusion polypeptide” such as recited in claim 12, line 4. There is insufficient antecedent basis for the term “the fusion polypeptide” in the claim because claim 12, line 3 recites the term “a plurality of fusion polypeptides”.
Claims 21, 23, 24 and 26 are indefinite insofar as they ultimately depend from claim 12.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 01-31-2022.

The rejection of claims 12 and 21 is maintained, and claims 23-26 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992; of record) in view of Collingwood et al. (US Patent Application Publication 2016177304, published 
Regarding claims 12 (in part), 21 and  23, Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides, claim 12) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and encompassing gRNA, claim 12), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers, claim 12) (col 2, lines 36-42). Beattie et al. teach the simultaneous synthesis of a large number of biopolymers in which many segments, referred to as “wafers” are easy to separate, wherein the system provides a plurality of wafers positioned in the column at which polymeric synthesis occurs, such that a plurality of wafers in each column provides for the synthesis of a defined-sequence polymer, wherein the device can be automatic, semi-automatic, or manual (interpreting the wafer in each column as splitting the fusion polypeptides into a plurality of reaction vessels; and polymerizing the nucleotide monomers to the 5’ end of the fusion solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides, claim 12) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (col 13, lines 31-34). Beattie et al. teach that the ammonia was removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein and the dried DNA dissolved in water, and purified by electrophoresis (interpreted as drying under high vacuum) (col 17, lines 55-59). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers, claim 12) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a plurality of polynucleotides; and a sequence of monomers in common, claim 12) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (col 16, lines 37-41; and Figure 9C). Beattie et al. teach in Figure 9, phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite (interpreted as deoxyribonucleoside phosphoramidite, claim 24) (col 8, lines 20-21; col 12, lines 58-64; and Figure 9).
	Beattie et al. do not specifically exemplify tracrRNA sequence fused to a crRNA repeat sequence or gRNA (instant claims 12, in part); a carbamate protected phosphoramidite monomers (instant claim 23); the fusion polynucleotide comprises 80 nucleotides in length (instant claim 25); or a targeting guide sequence of 17-22 nucleotides (instant claim 26).
	Regarding claims 12 (in part) and 23-26, Collingwood et al. teach length-modified and chemically-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA for interaction with Cas9 of CRIPSR systems, such that the resultant length-modified and chemically modified forms of crRNA and tracrRNA are economical to produce and can be tailored to have unique properties relevant to their biochemical and biological activity in the context of CRIPSR Cas9 endonuclease system (interpreted as crRNA; tracrRNA; and gRNA, claim 12) (Abstract). Collingwood et al. teach that bacteria comprise a CRISPR-activating RNA:trans-activating crRNA (crRNA:tracrRNA) pair or an artificial chimeric single-guide-RNA (sgRNA) to mediate double-stranded cleavage of target DNA (paragraph [0005], lines 10-13). Collingwood et al. teach that CRISPR-Cas9 system is utilized in genomic engineering as follows: a portion of the crRNA hybridizes to a target sequence, a portion of the tracrRNA hybridizes to a portion of the crRNA, and the Cas9 nuclease binds to the entire construct and directs cleavage (interpreting the tracrRNA hybridizing to crRNA as synthesizing a fused polynucleotide and preparing gRNA; interpreting Cas9 as a plurality of nucleotide monomers; and interpreting the binding Cas9 to the entire construct as subsequently polymerizing a plurality of nucleotide monomers to an end of the fusion polynucleotide, claim 12) (paragraph [0011], lines 1-5). Collingwood et al. teach that the invention pertains to modified compositions for use in CRISPR systems, and their methods of use including compositions with modified linkages such as 2’-O-alkyl and 2’-O-fluoro modified RNA oligonucleotides to serve as guide strands (crRNA:tracrRNA or sgRNA) for the CRISPR-Cas system, end-modifications, or other modifications known in the art, such as an isolated tracrRNA with a length-modified form of SEQ ID NO: 18 comprising 89 amino acids; while SEQ ID NOS: 17 and 50 comprise 74 amino acids in length (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; preparing sgRNA; and comprising about 80 nucleotides in length, claims 12 and 25) (paragraphs [0015]-[0016]; and Figure 4). Collingwood et al. teach in Figure 2, a 99 base artificial sgRNA fuses the crRNA and tracrRNA elements into a single sequence through the addition of a new hairpin loop (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; and preparing sgRNA, claim 12) (paragraphs [0015]; [0023]; and Figure 2), wherein it is known that therapies based on a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotides can be stored in unit or multi-dose containers such as sealed ampules or vials, as an aqueous solution or as a lyophilized formulation for reconstitution as evidenced by Doudna et al. (paragraph [0315]). Collingwood et al. teach the discovery of novel crRNA and tracrRNA oligonucleotide compositions that display robust activity in the Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) endonuclease system (interpreted as fusion polynucleotides; and repeat sequences, claim 12) (paragraph [0045], lines 1-5). Collingwood et al. teach that long single guides can be obtained by direct synthesis or by post-synthetic chemical conjugation of shorter strands (interpreted as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide, claims 12 and 13) (paragraph [0059], lines 21-23). Collingwood et al. teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs (interpreted as encompassing 2’-O-thiono-carbamate-protected nucleoside phosphoramidite, claim 23) (paragraph [0038], lines 11-21), wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al. (Abstract). Collingwood et al. teach that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases, wherein the term “length-modified” refers to a shortened or truncated form of a reference RNA, or an elongated form of a reference RNA including additional nucleotide sequences; as well as, reduce cell death and toxicity associated with immunogenic triggers (interpreting length-modified tracrRNA and 2’-OMe-modified tracrRNA monomers as adding a plurality of nucleotide monomers; about 80 nucleotides in length; and adding nucleotide monomers to the fusion polypeptide, claims 12 and 25) (paragraphs [0043]; and [0060], lines 1-7 and 15-18). Collingwood et al. teach an isolated crRNA of formula (I) comprising 5’-X—Z-3’, wherein X represents sequences comprising target-specific protospacer domain comprising from about 17 nucleotides to about 20 nucleotides, and Z represents sequences comprising a universal tracrRNA-binding domain comprising about 12 nucleotides to about 19 nucleotides (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; providing a targeting guide sequence; and interpreting a universal domain as a common sequence of monomers, claim 12) (paragraphs [0020]-[0021]). Collingwood et al. teach an isolated crRNA of Formula (I) is designed with modifications that are empirically determined, such as depicted in Figures 7 and 10, the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides, wherein the resultant RNAs retain robust activity in the CRISPR-Cas9 endonuclease system (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; and interpreting a universal domain as a common sequence of monomers) (paragraphs [0020]-[0021]; and [0063], lines 1-10). Collingwood et al. teach that pair 14A demonstrates that 11 bases at the 3’-end of the crRNA can be modified with 2’-OMe RNA and support target cleavage, such that the modified crRNA retains full activity when paired with modified tracrRNA; and that modification of 11 bases towards the 5’-end of the crRNA supports the target cleavage (pair 15A) and this modification is also functional when paired with the modified tracrRNA (pair 15L) (interpreted as polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide) (paragraph [0077]). Collingwood et al. methods to block exonuclease attack are desirable, such that options include end-modifiers such as inverted-dT or abasic groups such as dSpacer, C3 spacer (propanediol), Zen (naphthyl-azo modifier), and others, wherein placement of such end-modifying groups can eliminate the need for terminal PS internucleotide linkages (interpreted as adding monomers to the fusion polynucleotide, claim 12) (paragraph [0107]). Collingwood et al. teach in Figure 7, a 20 base protospacer guide domain (interpreted as targeting guide sequence of 17-22 nucleotides, claim 26) (Figure 7). Collingwood et al. teach a target-specific protospacer domain comprising a length of 17-22 bases (interpreted as a targeting sequence, claim 26) (paragraph [0051]). Collingwood et al. teach that deletions of 18 bases from the 5’-end was well tolerated; deletions of 20 bases from the 5’-end led to reduced activity, possibly due to lower affinity of binding of the crRNA; however, it is possible that this reduced length or even shorter might be functional if Tm-enhancing modifications were employed to stabilize the short duplex forming region; and that deletions of up to 10 bases from the 3’-end was well tolerated; additional deletions resulted in loss of activity, and internal deletions that disrupted hairpin elements or spacing between hairpin elements were not functional (interpreted as length modifications; and synthesizing a plurality of sgRNAs, claim 12) (paragraph [0084])
Although the combined references of Beattie et al. and Collingwood et al. do not specifically exemplify an nucleotide monomers comprising 2’-thionocarbamate-protected nucleotides, Beattie et al. do teach the synthesis of polynucleotides by the addition of each nucleotide monomer; as well as, the phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite; while Collingwood et al. do teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs, wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al.; and that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of solid-phase synthesis as exemplified by Beattie et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing length-modified and chemically-modified RNA compositions including sgRNA for use in the CRISPR-Cas system as exemplified by Collingwood et al. to include the method of solid-phase synthesis of polynucleotides including RNA, which can be automated as disclosed by Beattie et al. with a reasonable expectation of success in simultaneously producing large numbers of defined sequence biopolymers including chemically-modified and length-modified RNAs such as sgRNAs; in automating the production of large numbers of sgRNA polynucleotides for use in identifying RNA modifications and/or sgRNAs having improved activity and/or stability in the CRISPR-Cas endonuclease system; and/or to enable access to a broad range of compositions by introducing modifications in the crRNA, tracrRNA, and loop region of the sgRNA including modifications in the protospacer guide target-specific domain and/or in the tracrRNA-binding domain. Moreover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Beattie 

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) Collingwood does not teach the claimed method because Collingwood et al. discloses a single guide RNA (sgRNA) at paragraph [0007], which includes a full-length crRNA, wherein the fusion polypeptides are not full-length sgRNAs (Applicant Remarks, pg. 10, first full paragraph, and last partial paragraph); (b) Collingwood teaches the synthesis of various full-length crRNA comprising from 5’-end to 3’-end, a DNA targeting sequence, a crRNA repeat sequence, and a tracrRNA sequence, which is not a “fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence” as recited in claim 12 (Applicant Remarks, pg. 10, first full paragraph through pg. 11, last partial paragraph); and (c) Collingwood provides no motivation to the skilled person to synthesize a fusion polypeptide comprising a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, and subsequently polymerize a DNA-targeting sequence to the 5’-end of the fusion polypeptide (Applicant Remarks, pg. 12, first partial paragraph).
Regarding (a), MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A Applicant’s assertion that Collingwood does not teach the claimed method because Collingwood et al. discloses a single guide RNA (sgRNA) at paragraph [0007], which includes a full-length crRNA, wherein the fusion polypeptides are not full-length sgRNAs, is not persuasive. As an initial matter, it is noted paragraph [0007] as pointed to by Applicant is directed to the background of the invention, and not to the invention as described by Collingwood et al. Moreover, it is noted that instant claim 12 does not recite any particular structure or length of the crRNA of instant claim 12, such that the fusion polypeptides of instant claim 12 can clearly encompass full-length crRNA. Furthermore, Collingwood et al. clearly teach artificial sgRNAs using truncated/modified crRNA, which are not full-length crRNA (See; for example, paragraphs [0026]; and [0033]). Moreover, Collingwood et al. teach in Figure 4, crRNAs comprising different base lengths (34-42 bases); as well as, isolated crRNA including chemically-modified form of Formula (I) comprising 5’-X--Z-3’, wherein X represents sequences comprising a target-specific protospacer comprising 17 to about 20 nucleotides; and that deletions of 18 bases from the 5’-end was well tolerated, deletions of up to 10 bases from the 3’-end was well tolerated, additional deletions resulted in loss of activity, and internal deletions that disrupted hairpin elements or spacing between hairpin elements were not functional, such that Collingwood et al. clearly teach more than native crRNA as asserted by Applicant. Thus, the combined references teach all of the limitations of the claims. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that full-length crRNA comprising from 5’-end to 3’-end, a DNA targeting sequence, a crRNA repeat sequence, and a tracrRNA sequence, which is not a “fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence” as recited in claim 12, is not found persuasive. As an initial matter, it is noted that instant claim 12 recites “wherein the fusion polynucleotides comprise a tracrRNA fused to a crRNA repeat sequence via a loop sequence” in lines 5-6. Moreover, in addition to the discussion supra, Collingwood et al. teach that the invention pertains to modified compositions with modified linkages including modified internucleotide linkages, 2’-O-alkyl and 2’-O-fluoro modified RNA oligonucleotides to serve as guide strands (crRNA:tracrRNA or sgRNA) for the CRISPR-Cas system, end-modifications, or other modifications known in the art, such as an isolated tracrRNA with a length-modified form (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence); isolated crRNA including an optimized truncated/modified crRNA such as a chemically-modified form of Formula (I) comprising 5’-X—Z--3’, wherein X represents sequences comprising a target-specific protospacer comprising 17 to about 20 nucleotides (interpreted as modified crRNA); that Figures 7 and 10 depict the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides, wherein the resultant RNAs retain robust activity in the CRISPR-Cas9 endonuclease system (interpreted as polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide); that deletions of 18 bases from the 5’-end was well tolerated, deletions of 20 bases from the 5’-end led to reduced activity; however, it is possible that this reduced length or even shorter might be functional if Tm-enhancing modifications were employed to stabilize the short duplex forming region; and that deletions of up to 10 bases from the 3’-end was well tolerated, additional deletions resulted in loss of activity, and internal deletions that disrupted hairpin elements or spacing between hairpin elements were not functional (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; length modifications; and synthesizing a plurality of sgRNAs) (See; paragraphs [0015]; [0016]; [0023]; [0084]; and Figures 2, 4, 7 and 10). Thus, the combined references teach all of the limitations of the claims including a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Collingwood provides no motivation to the skilled person to synthesize a fusion polypeptide comprising a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, and subsequently polymerize a DNA-targeting sequence to the 5’-end of the fusion polypeptide, is not found persuasive. As an initial matter, the Examiner notes that instant claim 12 does not recite a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence. Thus, Applicant’s argument is not persuasive.


New Objections
Markush Objections
Claims 23 and 24 are objected to because of the following informalities:  Claim 23, for example, recites the term “wherein the plurality of nucleotide monomers of step (d)(1) or the oligonucleotides of step (d)(ii) comprise one or more of: a 2'-O-thionocarbamate-protected adenine nucleoside phosphor-amidite, a 2'-O- thionocarbamate-protected uracil nucleoside phosphoramidite, a 2'-O-thionocarbamate-protected cytosine nucleoside phosphoramidite and a 2'-O-thionocarbamate-protected guanine nucleoside phosphoramidite”, such that claims 23 and 24 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the plurality of nucleotide monomers of step (d)(1) or the oligonucleotides of step (d)(ii) are selected from the group consisting of a 2'-O-thionocarbamate-protected adenine nucleoside phosphoramidite, a 2'-O- thionocarbamate-protected uracil nucleoside phosphoramidite, a 2'-O-thionocarbamate-protected cytosine nucleoside phosphoramidite and a 2'-O-thionocarbamate-protected guanine nucleoside phosphoramidite and a combination thereof”. 
Appropriate correction is required.

Conclusion
Claims 12, 21 and 23-26 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639